DETAILED ACTION
	This Office Action is responsive to submission of application on 4/20/2018. 
	Claims 1-20 are pending.  
Oath/Declaration
	For the record, Examiner acknowledges that the Oaths/Declarations submitted on 4/20/2018 have been received.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 4/20/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	After a thorough search and examination of the present application, and in light of the following: 
	the prior art made of record;
Claims 1-20 are allowed.
Reason for Allowance
	The following is a statement of reasons for the indication of allowable subject matter: 
	Claim 1 requires, among other things, a crossbar array with resistive processing unit (RPU) devices at the crosspoints of the crossbar array. The RPU devices are comprised of a single weight storage element; and multiple weight reader elements (see FIG. 9B of instant application). 

Claim 15 is a method for performing matrix-matrix multiplication that requires for implementation, among other things, a crossbar array with RPU devices at the crosspoints of the crossbar array.  The RPU devices are comprised of a single weight storage element; and multiple weight reader elements.  
Among the closest art identified:
Gokmen (US 9646243 B1) discloses an RPU device array for implementing a convolutional neural network. 
Young (US 9842293 B2) discloses a special purpose hardware circuit that computes neural network inferences. Young also discloses an array of processing engines (PE) for neural network processing where each PE is comprised of, among other things, a weight path register, a weight register, an activation register and multiplication circuitry. 
Leobandung (US 9779355 B1) discloses a crosspoint array with a plurality of nodes where each node represents a weight assigned to a neuron of the neural network.  Leobandung also discloses a capacitor associated with a set of nodes from the plurality of nodes, where the capacitor is configured to store a current value corresponding to a sum of outputs from each respective node. 
However, none of the references, alone or in combination, teach a crossbar array of RPU devices, wherein the devices are comprised of, among other things, a single weight storage element; and multiple weight reader elements. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART RYLANDER whose telephone number is (571)272-8359.  The examiner can normally be reached on Monday - Thursday 8:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on 571-270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.I.R./Examiner, Art Unit 2124                                                                                                                                                                                                        



/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124